Exhibit 10.1

FIRST AMENDMENT TO
NON-NOTIFICATION FACTORING AND SECURITY AGREEMENT

This First Amendment to Non-Notification Factoring and Security Agreement
(“Amendment”) is made and effective as of December 1, 2009 (“Effective Date”) by
and between Great American Group Advisory & Valuation Services, LLC (“Client”),
Lester Friedman, a resident of California (“Guarantor”; Client and Guarantor are
collectively referred to herein as “Obligors”), and Siemens First Capital
Commercial Finance, LLC, a Delaware limited liability company (“Factor”).

WHEREAS, FCC, LLC d/b/a First Capital Western Region, LLC (“Original Factor”)
and Client were parties to a Non-Notification Factoring and Security Agreement,
dated May 22, 2007, (as amended, the “Agreement”) pursuant to which Original
Factor purchased Accounts from Client and maked other extensions of credit to
Client, which extensions of credit were secured by security interests upon the
Collateral and guaranteed unconditionally by Guarantor; and

WHEREAS, by virtue of a Purchase and Sale Agreement dated June 10, 2009,
Original Factor sold, assigned and transferred to Factor all of Original
Factor’s right, title and interest in and to the Agreement and the Factoring
Documents; and

WHEREAS, the parties desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such term in the Agreement.

2. Amendments. Subject to the conditions set forth below, the Agreement is
amended as follows effective as of the Effective Date:

(a) Subsection 2.4(a) is hereby amended by deleting the provision in its
entirety and inserting the following in lieu thereof:

For Factor’s services hereunder, Client shall pay and Factor shall be entitled
to receive a factoring commission equal to fifteen hundredths of one percent
(.15%) of the gross invoice amount of each Account (“Commission”). The
Commission shall be due and payable to Factor on the date of creation of each
Account and shall be chargeable to Client’s account with Factor.

(b) Subsection 2.4(c) is hereby amended by deleting the provision in its
entirety.

(c) Subsection 3.2(a) and Subsection 3.2(b) are hereby amended by deleting the
provisions in their entirety and inserting the following in lieu thereof:

(a) Interest upon the daily net balance of all of Client’s Obligations shall be
payable at a rate equal to the sum of LIBOR (as defined below) plus 4.5%.
Interest shall be charged to Client’s account with Factor as of the last day of
each month and shall as of such date constitute Obligations. The interest rate
may not be the lowest or best rate at which Factor calculates interest or
extends credit. The interest rate for each calendar month shall be adjusted (if
necessary) on the first day of such calendar month and shall be equal to the
interest rate in effect as of the close of business on the last business day of
the immediately preceding calendar month.

First Amendment
NNFSA — Great American Group



 

1



--------------------------------------------------------------------------------



 



As used herein, the following terms shall have the following meanings:

“LIBOR” means, at any time, an interest rate per annum equal to the interest
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) as
published in the “Money Rates” section of The Wall Street Journal (or another
national publication selected by Factor) as the one month London Interbank
Offered Rate for United States dollar deposits or such other language (or, if
such page shall cease to be publicly available or, if the
information/description contained on such page, in Factor’s sole judgment, shall
cease to accurately reflect such London Interbank Offered Rate, then such rate
as reported by any publicly available recognized source of similar market data
selected by Factor that, in Factor’s reasonable judgment, accurately reflects
such London Interbank Offered Rate).”

(b) If during any month, a net credit balance exists (i.e., the Reserve or
credit balance exceeds outstanding Accounts), then Factor shall credit Client’s
account as of the last day of each month with interest at a rate equal to LIBOR.

(d) The Agreement is amended by inserting the following new Subsection 8.3:

8.3 Field Examinations. During the term of this Agreement and so long as there
exists or has existed no Default, Factor may conduct up to two (2) field
examinations per Contract Year; provided, however, that upon the occurrence of a
Default and so long as it continues, Factor may conduct additional field
examinations. Client agrees to pay to Factor an audit fee equal to the
prevailing market rate, per auditor, per day (including partial days), plus all
of Factor’s out-of-pocket travel and living expenses incurred while performing
each field examination.

(e) Subsection 10.1 is hereby amended by deleting the provision in its entirety
and inserting the following in lieu thereof:

10.1 Term. The Original Term of this Agreement shall be from the date of this
Agreement until May 22, 2011, (the “Original Term”) provided that this Agreement
shall be extended automatically for additional one (1) year terms unless written
notice of termination is given by Client to Factor at least sixty (60) days, but
not more than ninety (90) days, prior to the end of the Original Term or any
extension thereof. Notwithstanding anything herein to the contrary, Factor may
terminate this Agreement (i) at any time after the occurrence of a Default, or
(ii) upon ninety (90) days written notice. Notwithstanding payment in full of
all Obligations by Client, any such notice of termination is conditioned on
Client’s delivery, to Factor, of a general release in a form reasonably
satisfactory to Factor. Client understands that this provision constitutes a
waiver of its rights under § 9-513 of the UCC. Factor shall not be required to
record any terminations or satisfactions of any of Factor’s liens on the
Collateral unless and until Client has executed and delivered to Factor said
general release and Client shall have no authority to do so without Factor’s
express written consent. Any termination of this Agreement shall not affect
Factor’s security interest in the Collateral and Factor’s ownership of the
Accounts, and this Agreement shall continue to be effective, until all
transactions entered into and Obligations incurred hereunder have been completed
and satisfied in full. The indemnification provisions of this Agreement shall
survive the termination of this Agreement. All Obligations shall be immediately
due and payable in full upon termination of this Agreement.

3. Conditions. The effectiveness of this Amendment is subject to the following
conditions precedent (unless specifically waived in writing by Factor):

(a) Client shall have executed and delivered such other documents and
instruments as Factor may require;

First Amendment
NNFSA — Great American



2

 

2



--------------------------------------------------------------------------------



 



(b) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Factor and its legal counsel; and

(c) No Default shall have occurred and be continuing.

4. Representations and Warranties of Obligors. Each Obligor represents and
warrants that (a) no Default exists under the Agreement; (b) the representations
and warranties of Client contained in the Agreement were true and correct in all
material respects when made and continue to be true and correct in all material
respects on the date hereof; (c) the execution, delivery and performance by
Client of this Amendment and the consummation of the transactions contemplated
hereby are within the corporate power of Client and have been duly authorized by
all necessary corporate action on the part of Client, do not require any
approval or consent, or filing with, any governmental agency or authority, do
not violate any provisions of any law, rule or regulation or any provision of
any order, writ, judgment, injunction, decree, determination or award presently
in effect in which Client is named or any provision of the charter documents of
Client and do not result in a breach of or constitute a default under any
agreement or instrument to which Client is a party or by which it or any of its
properties are bound; (d) this Amendment constitutes the legal, valid and
binding obligation of Obligors, enforceable against Obligors in accordance with
its terms; (e) all payroll taxes required to be withheld from the wages of
Client’s employees have been paid or deposited when due; (f) each is entering
into this Amendment freely and voluntarily with the advice of legal counsel of
his or its own choosing; and (g) each has freely and voluntarily agreed to the
releases, waivers and undertakings set forth in this Amendment.

5. Reaffirmation of Obligations. Client hereby ratifies and reaffirms the
Agreement and all of its obligations and liabilities thereunder. Each Guarantor
hereby ratifies and reaffirms the validity, legality and enforceability of the
Guaranty and agrees that such Guaranty is and shall remain in full force and in
effect until all the Obligations have been paid in full. Client and Guarantors
acknowledge and agree that all terms and provisions, covenants and conditions of
the Agreement shall be and remain in full force and effect and constitute the
legal, valid, binding and enforceable obligations of Client and each Guarantor
that is a party thereto in accordance with their respective terms as of the date
hereof. Although Guarantor has been informed of the matters set forth herein and
has acknowledged and agreed to same, Guarantor understands that Factor has no
obligation to inform Guarantor of such matters in the future or to seek
Guarantor’s acknowledgment or agreement to future amendments or waivers, and
nothing herein shall create such a duty. Client shall pay to Factor all costs
and expenses, including legal fees, incurred by Factor in connection with
preparation, negotiation and closing of this Amendment.

6. Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Agreement, and
shall not be deemed to be a consent to the modification or waiver of any other
term or condition of the Agreement. Except as expressly modified and superseded
by this Amendment, the terms and provisions of the Agreement are ratified and
confirmed and shall continue in full force and effect.

7. No Novation, etc. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Agreement,
as amended hereby, and the Agreement shall remain in full force and effect.
Notwithstanding any prior mutual temporary disregard of any of the terms of any
of the Agreement, the parties agree that the terms of each of the Agreement
shall be strictly adhered to on and after the date hereof, except as expressly
modified by this Amendment.

First Amendment
NNFSA — Great American

3

 

3



--------------------------------------------------------------------------------



 



8. Release of Claims. To induce Factor to enter into this Amendment, each
Obligor hereby releases, acquits and forever discharges Factor, and Factor’s
officers, directors, agents, employees, successors and assigns, from all
liabilities, claims, demands, actions or causes of action of any kind (if any
there be), whether absolute or contingent, due or to become due, disputed or
undisputed, liquidated or unliquidated, at law or in equity, or known or
unknown, that any one or more of them now have or ever have had against Factor,
whether arising under or in connection with the Agreement or otherwise.

9. Waiver of Limitations Period. Each Obligor hereby waives the benefit of any
statute of limitations that might otherwise bar the recovery of any of the
Obligations from any one or more of them.

10. Relationship of Parties; No Third Party Beneficiaries. Nothing in this
Amendment shall be construed to alter the existing debtor-creditor relationship
between Client and Factor, nor is this Amendment intended to change or affect in
any way the relationship between Factor and Guarantors to one other than a
debtor-creditor relationship. This Amendment is not intended, nor shall it be
construed, to create a partnership or joint venture relationship between or
among any of the parties hereto. No Person other than a party hereto is intended
to be a beneficiary hereof and no Person other than a party hereto shall be
authorized to rely upon or enforce the contents of this Amendment.

11. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

12. References. Any reference to the Agreement contained in any document,
instrument or agreement executed in connection with the Agreement, shall be
deemed to be a reference to the Agreement as modified by this Amendment.

13. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument.

14. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
heirs and personal representatives.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers,
to be effective as of the Effective Date first written above.

              SIEMENS FIRST CAPITAL COMMERCIAL
FINANCE, LLC   GREAT AMERICAN GROUP ADVISORY & VALUATION SERVICES, LLC
 
           
By:
  Kenneth P. Smooke   By:   Lester Friedman
 
           
Title:
  Senior Account Executive   Its:   Chief Executive Officer
 
           

First Amendment
NNFSA — Great American



4

 

4



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

The undersigned, guarantor of the indebtedness of Great American Group Advisory
& Valuation Services, LLC (“Client”) to Siemens First Capital Commercial
Finance, LLC (“Factor”) pursuant to that certain Guaranty Agreement, dated
May 22, 2007 (“Guaranty”), hereby (a) acknowledges receipt of the foregoing
First Amendment to Non-Notification Factoring and Security Agreement;
(b) consents to the terms and execution thereof; (c) acknowledges that the
Obligations of Client under the Agreement and his guaranty thereof may have
increased; (d) reaffirms his Obligations to Factor pursuant to the terms of the
Guaranty; and (e) acknowledges that Factor may amend, restate, extend, renew or
otherwise modify the Agreement and any indebtedness or agreement of Client, or
enter into any agreement or extend additional or other credit accommodations,
without notifying or obtaining the consent of the undersigned and without
impairing the liability of the undersigned under any Guaranty for all of
Client’s present and future indebtedness to Factor.

/s/ Lester Friedman
Lester Friedman

First Amendment
NNFSA — Great American

5

 

5